Exhibit 17.1 November 10, 2010 Board of Directors Structural Enhancement Technologies Corp. 40 Marcus Avenue Hauppauge, NY 11788 Re: Structural Enhancement Technologies Corp. (the Company) Dear Sirs: Please be advised that I hereby resign as Director and Vice-President of Structural Enhancement Technologies Corp. , effective November 10, 2010. My resignation does not in any way imply or infer that there is any dispute or disagreement relating to the Companys operations, policies or practices. Sincerely, /s/ James W. Zimbler James W. Zimbler
